COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00209-CV


GORILLA SKATE CLOTHING, INC.                                      APPELLANTS
AND LADISLAS MANDE

                                         V.

MERCHANT CASH CLOUD                                                  APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-002810-2

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On June 26, 2018, and July 9, 2018, we notified appellants in accordance

with rule of appellate procedure 42.3(c) that we would dismiss this appeal unless

the $205 filing fee was paid. See Tex. R. App. P. 42.3(c). Appellants have not

paid the $205 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellants failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2015,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: July 26, 2018




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2